Title: From Thomas Jefferson to James Madison, 19 May 1793
From: Jefferson, Thomas
To: Madison, James



Th:J. to J. mad
Phila May 19. 1793.

I wrote you last on the 13th. Since that I have received yours of the 8th. I have scribbled on a separate paper some general notes on the plan of a house you inclosed. I have done more. I have endeavored to throw the same area, the same extent of walls, the same number of rooms, and of the same sizes, into another form so as to offer a choice to the builder. Indeed I varied my plan by shewing what it would be with alcove bedrooms, to which I am much attached.—I dare say you will have judged from the pusillanimity of the proclamation, from whose pen it came. A fear lest any affection should be discovered is distinguishable enough. This base fear will produce the very evil they wish to avoid: for our constituents seeing that the government does not express their mind, perhaps rather leans the other way, are coming forward to express it themselves. It was suspected that there was not a clear mind in the P’s consellors to receive Genet. The citizens however determined to recieve him. Arrangements were taken for meeting him at Gray’s ferry in a great body. He escaped that by arriving in town with the letters which brought information that he was on the road. The merchants i.e. Fitzsimmons & Co. were to present an address to the p. on the neutrality proclaimed. It contained much wisdom but no affection. You will see it in the papers inclosed. The citizens determined to address Genet. Rittenhouse, Hutcheson, Dallas, Sargeant &c. were at the head of it. Tho a select body of only 30. was appointed to present it, yet a vast concourse of the people attended them. I have not seen it: but it is understood to be the counter address.—Ternant’s hopes of employment in the French army turn out to be without grounds. He is told by the minister of war expressly that the places of Marechal de camp are all  full. He thinks it more prudent therefore to remain in America. He delivered yesterday his letters of recall, and Mr. Genet presented his of credence. It is impossible for any thing to be more affectionate, more magnanimous than the purport of his mission. ‘We know that under present circumstances we have a right to call upon your for the guarantee of our islands. But we do not desire it. We wish you to do nothing but what is for your own good, and we will do all in our power to promote it. Cherish your own peace and prosperity. You have expressed a willingness to enter into a more liberal treaty of commerce with us; I bring full powers (and he produced them) to form such a treaty, and a preliminary decree of the National convention to lay open our country and it’s colonies to you for every purpose of utility, without your participating the burthens of maintaining and defending them. We see in you the only persons on earth who can love us sincerely and merit to be so loved.’ In short he offers every thing and asks nothing. Yet I know the offers will be opposed, and suspect they will not be accepted. In short, my dear Sir, it is impossible for you to concieve what is passing in our conclave: and it is evident that one or two at least, under pretence of avoiding war on the one side have no great antipathy to run foul of it on the other, and to make a part in the confederacy of princes against human liberty.—The people in the Western parts of this state have been to the excise officer and threatened to burn his house &c. They were blacked and otherwise disguised so as to be unknown. He has resigned, and H. says there is no possibility of getting the law executed there, and that probably the evil will spread. A proclamation is to be issued, and another instance of my being forced to appear to approve what I have condemned uniformly from it’s first conception.—I expect every day to receive from Mr. Pinckney the model of the Scotch threshing machine. It was to have come in a ship which arrived 3. weeks ago, but the workman had not quite finished it. Mr. P. writes me word that the machine from which my model is taken threshes 8. quarters (64. bushels) of oats an hour, with 4. horses and 4. men. I hope to get it in time to have one erected at Monticello to clean out the present crop.—I inclose you the pamphlet you desired. Adieu.
